The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Election/Restrictions
1.	Applicant's election, without traverse, of claims 1-10 in the “Response to Restriction Requirement” filed on 05/02/2022 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-25 pending for prosecution, wherein claims 11-25 are withdrawn from further consideration, and claims 1-10 are presented for examination. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
i. Claims Cancellation: This application is in condition for allowance except for the presence of claims 11-25, non-elected claims without traverse in “Response to Election / Restriction Filed” filed on 05/02/2022.  Accordingly, claims 11-25 have been cancelled. See MPEP § 8.07. 
In view of the above, this office action considers claims 1-10 presented for examination.

Reason for Allowances
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “and a middle section between the upper section and the lower section, wherein the middle section comprises up to eight layers, wherein each layer comprises an organic material and at least one conductive route, and wherein a thickness of each layer of the middle section is thinner than a thickness of any of the layers of the upper section and the lower section; at least one die side integrated circuit device electrically attached to the upper section of the electronic interposer; at least one die side heat dissipation device thermally connected to the at least one die side integrated circuit device; at least one land side integrated circuit device electrically attached to the lower section of the electronic interposer; and at least one land side heat dissipation device thermally connected to the at least one land side integrated circuit device”, as recited in Claim 1, in combination with the remaining limitations of the claim.	
Claims 2-10, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Pan et al. (US 20200006186 A1; hereinafter Pan) 
Lee et al. (US 20190164912 A1; hereinafter Lee) 
Kang et al. (US 20180358328 A1; hereinafter Kang) 
Yee et al. (US 20170062383 A1; hereinafter Yee) 
Topacio et al. (US 20130147026 A1; hereinafter Topacio) 
Prior Art Pan teaches  an integrated circuit (IC) die having an in-chip heat sink ([0001]), wherein (Fig. 1+; [0019+]) a package substrate having a top side and a bottom side; and a first integrated circuit (IC) die coupled to the top side of the package substrate by first solder connections, the first IC die comprising: a die body having an upper surface and a lower surface, the bottom surfacing having a plurality of bond pad for establishing electrical connection with circuitry within the die body; a first circuit disposed in the die body and electrically coupled to at least one of the bond pads, the first circuit configured to operate at a first temperature; a second circuit disposed in the die body and electrically coupled to at least one of the bond pads, the second circuit configured to operate at a second temperature that is less than the first temperature; and an in-chip heat sink having a ring-shape and an orientation extending between the upper surface and the lower surface, the in-chip heat sink separating the first circuit from the second circuit. But, Prior Art Pan does not expressly teach and a middle section between the upper section and the lower section, wherein the middle section comprises up to eight layers, wherein each layer comprises an organic material and at least one conductive route, and wherein a thickness of each layer of the middle section is thinner than a thickness of any of the layers of the upper section and the lower section; at least one die side integrated circuit device electrically attached to the upper section of the electronic interposer; at least one die side heat dissipation device thermally connected to the at least one die side integrated circuit device; at least one land side integrated circuit device electrically attached to the lower section of the electronic interposer; and at least one land side heat dissipation device thermally connected to the at least one land side integrated circuit device (claim 1).
Prior Art Lee teaches a semiconductor structure including a first insulation, a second insulation over the first insulation, a third insulation over the second insulation, a first conductor proximal to a boundary between the first insulation and the second insulation, and an electronic device electrically connected to the first conductor and at least partially surrounded by the second insulation. A coefficient of thermal expansion (CTE) of the second insulation is larger than a CTE of the first insulation and larger than a CTE of the third insulation ([Abstract]), wherein (Fig. 1+; [0017+]) a first insulation; a second insulation over the first insulation; a third insulation over the second insulation; a first conductor proximal to a boundary between the first insulation and the second insulation; and an electronic device electrically connected to the first conductor and at least partially surrounded by the second insulation, wherein a coefficient of thermal expansion (CTE) of the second insulation is larger than a CTE of the first insulation and larger than a CTE of the third insulation, where the semiconductor structure includes several conductors . For example, one of the conductors may be disposed in the first layer , the second layer or the third layer . In some embodiments, the conductors include structures such as an interconnect structure, a via, or a redistribution layer (RDL). In some embodiments, one of the connectors has a cylindrical, hemispherical or spherical shape. But, Prior Art Lee does not expressly teach and a middle section between the upper section and the lower section, wherein the middle section comprises up to eight layers, wherein each layer comprises an organic material and at least one conductive route, and wherein a thickness of each layer of the middle section is thinner than a thickness of any of the layers of the upper section and the lower section; at least one die side integrated circuit device electrically attached to the upper section of the electronic interposer; at least one die side heat dissipation device thermally connected to the at least one die side integrated circuit device; at least one land side integrated circuit device electrically attached to the lower section of the electronic interposer; and at least one land side heat dissipation device thermally connected to the at least one land side integrated circuit device (claim 1).
Prior Art Kang teaches a semiconductor package ([0002]), wherein (Fig. 1+; [0014+]) a first redistribution substrate; a first interconnect substrate on the first redistribution substrate and having a first opening penetrating the first interconnect substrate; a first semiconductor chip on the first redistribution substrate and in the first opening of the first interconnect substrate; a second redistribution substrate on the first interconnect substrate and the first semiconductor chip; a second interconnect substrate on the second redistribution substrate and having a second opening penetrating the second interconnect substrate; and a second semiconductor chip on the second redistribution substrate and in the second opening of the second interconnect substrate, where semiconductor package includes a plurality of stacked semiconductor chips with reduced thickness and therefore decreased size. Accordingly, it may be possible to increase integration of devices each including the semiconductor package. But, Prior Art Kang does not expressly teach and a middle section between the upper section and the lower section, wherein the middle section comprises up to eight layers, wherein each layer comprises an organic material and at least one conductive route, and wherein a thickness of each layer of the middle section is thinner than a thickness of any of the layers of the upper section and the lower section; at least one die side integrated circuit device electrically attached to the upper section of the electronic interposer; at least one die side heat dissipation device thermally connected to the at least one die side integrated circuit device; at least one land side integrated circuit device electrically attached to the lower section of the electronic interposer; and at least one land side heat dissipation device thermally connected to the at least one land side integrated circuit device (claim 1).
Prior Art Yee teaches a semiconductor device ([Abstract]), wherein (Fig. 1+; [0013+])  a first die and a second die over a first substrate; a first molding material adjacent to the first die and the second die; a first redistribution layer electrically coupled to the first die and the second die and overlying the first molding material; a first copper pillar coupled to and overlying the first redistribution layer; placing a package component on the first redistribution layer next to the first copper pillar, the package component comprising a second redistribution layer, wherein the package component is positioned so that it overlies both the first die and the second die in pail; a second molding material adjacent to the package component and the first copper pillar; a third redistribution layer electrically coupled to the package component and overlying the second molding material;; and the third redistribution layer on a second substrate. But, Prior Art Yee does not expressly teach and a middle section between the upper section and the lower section, wherein the middle section comprises up to eight layers, wherein each layer comprises an organic material and at least one conductive route, and wherein a thickness of each layer of the middle section is thinner than a thickness of any of the layers of the upper section and the lower section; at least one die side integrated circuit device electrically attached to the upper section of the electronic interposer; at least one die side heat dissipation device thermally connected to the at least one die side integrated circuit device; at least one land side integrated circuit device electrically attached to the lower section of the electronic interposer; and at least one land side heat dissipation device thermally connected to the at least one land side integrated circuit device (claim 1).
Prior Art Topacio teaches a package-on-package heatsink interposer for use between a top package and a bottom package of a package-on-package device, may include a top heatsink below the top package; an interposer substrate below the top heatsink; a bottom heatsink below the interposer substrate; a first interposer substrate metal layer between the interposer substrate and the top heatsink; a second interposer substrate metal layer between the interposer substrate and the bottom heatsink; and interposer solder balls between the second interposer substrate metal layer and the bottom package ([Abstract]), wherein (Fig. 1+; [0024+]) a top heatsink below a top package of a package-on-package device; an interposer substrate below the top heatsink; a bottom heatsink below the interposer substrate; a first interposer substrate metal layer between the interposer substrate and the top heatsink; a second interposer substrate metal layer between the interposer substrate and the bottom heatsink; and interposer solder balls, on the interposer substrate, between the second interposer substrate metal layer and a bottom package of the package-on-package device, the bottom package including a die on a top surface of the bottom package, the die being located, between the bottom heatsink and the bottom package, in an area between the interposer solder balls. But, Prior Art Topacio does not expressly teach and a middle section between the upper section and the lower section, wherein the middle section comprises up to eight layers, wherein each layer comprises an organic material and at least one conductive route, and wherein a thickness of each layer of the middle section is thinner than a thickness of any of the layers of the upper section and the lower section; at least one die side integrated circuit device electrically attached to the upper section of the electronic interposer; at least one die side heat dissipation device thermally connected to the at least one die side integrated circuit device; at least one land side integrated circuit device electrically attached to the lower section of the electronic interposer; and at least one land side heat dissipation device thermally connected to the at least one land side integrated circuit device (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898